Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (20100060350) in view of Pinaki Shankar Chanda-05/28/2014 (used as Pinaki within this document)).
Claim 1: Zhang discloses a speech communication system for improving sginal intelligibility, (Fig. 1 shows the speech system 10) comprising:
one or more processors; (Section 0016, lines 3-6-automatic control unit 25 shown in Fig. 1)  and 
a memory storing instructions that, when executed by the one or more processors, (Section 0027, lines 4-6 thus processor which is connected to memory storing machine readable instructions) cause the system to perform:
determining a cutoff frequency based on an estimation of a spectrum of noise, (Section 0012, lines 8-11 thus the filter adapts means the cutoff frequency within the filter also adapts to the noise level) wherein the cutoff frequency defines a noise dominant region of frequency; (Section 0012, lines 14-18- thus the cutoff frequency range of 5Hz to 200Hz defines the range of the areas within the signal where noise is dominant) lifting a spectrum of a signal above the noise dominant region of frequency, (Section 0019, lines 4-7- thus widening the band stop region lifts up the spectrum of speech (actual signal not noise)) wherein a frequency range of the spectrum of the signal increases by the cutoff frequency;  (Section 0019, lines 7-9- thus the adaptive filter function (cutoff frequency) filters or cutoff the noise and make the actual signal bigger or higher sound quality)
(NB- understand that when the adaptive filter function (cutoff frequency) filters mostly noise from the signal it make the signal quality bigger (wider signal frequency)) 
applying an adaptive filter to the signal to achieve echo (feedback/noise) cancelation, (Section 0012, lines 14-17- thus the low frequency noise (echo) is cancelled or eliminated) wherein the adaptive filter is controlled by a volume of the noise. (Section 0005, lines 1-6 multi-band filter adapts or changes (controlled by) noise frequencies- this means when the noise in the signal changes the filter also changes) 
Zhang discloses in section 0013 that the input or source 32 comprises a patient monitoring device providing electrocardiogram (ECG) or intra-cardiac electrocardiogram (ICEG) signals but does not clearly disclose if the source signals includes speech input. 
Pinaki discloses a speech intelligibility enhancement system that receives a speech signal and enhances the received speech input by processing the input speech using a tunable band-pass shelving filter with a dynamic or adaptable cut off frequency. (Page IV-613, Paragraph 3, lines 14-18). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of enabling the system accepts or receive speech as an input signal. 
The motivation is that enabling the control system to be able to receive speech signal makes the system works in so many situations. 
 
Claim 2, Zhang in view of Pinaki  discloses wherein determining the cutoff frequency based on the estimation of the spectrum of the noise (Pinaki: Page IV-613, paragraph 3, lines 4-6) comprises:
receiving a sound signal through a microphone of the system; (Zhang: Section 0015, lines 7-8- thus the signal from source 32 reads on sound signal through a microphone) 
estimating the spectrum of the noise in the sound signal; (Zhang: Section 0015, lines 4-7- thus these frequencies (60Hz, 120Hz and 180Hz) can bury a signal- these frequencies mentioned reads on the estimated spectrum of the noise within the sound signal)
estimating a Signal-Noise-Ratio (SNR) of the sound signal; (Zhang: Section 0015, lines 1-3- thus the Signal-to-noise ratio is estimated from the medical signal acquisition) and 
determining the cutoff frequency based on the spectrum of the noise and the SNR. (Zhang: Section 0015, lines 1-3 the mentioned Signal –to-noise ratio and the cut off frequencies such as 5Hz and 200Hz). 
Claim 3, Zhang in view of Pinaki  discloses wherein the SNR is an instantaneous SNR,  (Zhang: Section 0015, lines 1-3 Signal-to-noise ratio of importance) and wherein the instantaneous SNR is smoothed over frames of the sound signal and adjacent sub-bands of frequency. (Zhang: Section 0015, lines 19-20 filters 20 to filter a noisy sub-band frequency)  
Claim 4, - No Prior Art Rejection, see item 1 for details. 
Claim 5, Zhang in view of Pinaki discloses wherein lifting a spectrum of a speech above the noise dominant region of frequency further comprises:
classifying a frame of the speech into one of the categories of vowel and consonant; (Pinaki: Page IV-614, lines 11-15 under Section 2 “SPEECH INTELLIGBILITY ENHANCEMENT SYSTEM” lines 8-10- thus transition from a consonant to a vowel means determining if the speech segment is a vowel or consonant) and 
if the frame of the speech is classified as a vowel, lifting the spectrum of the frame of the speech to a sub-band of frequency based on the cutoff frequency. (Pinaki: Page IV-614, lines 11-15 under Section 2 “SPEECH INTELLIGBILITY ENHANCEMENT SYSTEM”- “since vowels carry dominant low-frequency components… the cut off frequency is shifted to a low frequency” This part of Pinaki teaches that when a segment of the speech is a vowel the filter is set at a higher frequency based on the cut off frequency) 
Claim 6, Zhang in view of Pinaki discloses wherein the instructions, when executed by the one or more processors, further cause the system to perform:
applying equalization to the lifted spectrum of the speech. (Pinaki: Page IV-614, lines 35-37 under Section 2 “SPEECH INTELLIGBILITY ENHANCEMENT SYSTEM”-thus the system shifts the cut off frequency to equalize the spectrum or range of the speech) 
Claim 7, Zhang in view of Pinaki discloses wherein applying the equalization on the lifted speech further composes transforming the spectrum of the speech from a linear frequency domain to critical bands of frequency domain, (Pinaki: Page IV-615, lines 9-15 under Section 4 “Simulation results” this portion of the teachings of Pinaki teaches that the speech segment of a male speaker in frequency domain is measured in time-average noise power in a set of frequency bands where the power in a set of frequency bands reads on the critical bands of frequency domain) 
wherein a critical band of frequency is the band of frequency within which a first tone interferes with perception of a second tone; and performing equalization on the speech in the critical bands of frequency. (Zhang: Section 0023, lines 16-20- thus the system is configurable to have overlapping frequency which means that there is an interference between the spectrum of speech and noise) 
Claim 8, Zhang in view of Pinaki discloses wherein applying the equalization on the lifted speech further composes adjusting the lifted spectrum of the speech based on loudness of the speech. (Zhang: Section 0013, lines 20-27- the system filters adapts to shifting noise frequencies  and shifting speech or signal frequencies- based on this teaching it is clear that when the speech frequencies increases (speech gets loud) then the cut off frequency adapts to accommodate the shifting and therefore the spectrum of the speech is also adjusted). 
Claim 9, Zhang in view of Pinaki discloses wherein the instructions when executed by the one or more processors, further cause the system to perform
 applying spectra smoothing to the speech. (Pinaki: Page IV 613, lines 6-8 of the third paragraph of section 1 introduction- thus the speech is enhanced by equalizing (smoothing) the consonants to the vowels)
Claim 10, Zhang in view of Pinaki discloses wherein the adaptive filter has a higher sparsity if the volume of noise is higher. (Zhang: Section 0049,lines 4-9- thus the frequency of the filter is widened when the frequency of the noise is higher)
Claim 11, Zhang discloses a computer-implemented method for speech communication, (Fig. 1 shows the speech system 10) comprising:
determining a cutoff frequency based on an estimation of a spectrum of noise, (Section 0012, lines 8-11 thus the filter adapts means the cutoff frequency within the filter also adapts to the noise level)  wherein the cutoff frequency defines a noise dominant region of frequency; (Section 0012, lines 14-18- thus the cutoff frequency range of 5Hz to 200Hz defines the range of the areas within the signal where noise is dominant)
lifting a spectrum of a speech that is within the noise dominant region of frequency (Section 0019, lines 4-7- thus widening the band stop region lifts up the spectrum of speech (actual signal not noise))  to a sub-band of frequency higher than the cutoff frequency; (Section 0019, lines 7-9- thus the adaptive filter function (cutoff frequency) filters or cutoff the noise and make the actual signal bigger or higher sound quality)
(NB- understand that when the adaptive filter function (cutoff frequency) filters mostly noise from the signal it make the signal quality bigger (wider signal frequency)) 
applying an adaptive filter to the signal to achieve echo cancelation, (Section 0012, lines 14-17- thus the low frequency noise (echo) is cancelled or eliminated) wherein the adaptive filter is controlled by a volume of the noise. (Section 0005, lines 1-6 multi-band filter adapts or changes (controlled by) noise frequencies- this means when the noise in the signal changes the filter also changes) 
Zhang discloses in section 0013 that the input or source 32 comprises a patient monitoring device providing electrocardiogram (ECG) or intra-cardiac electrocardiogram (ICEG) signals but does not clearly disclose if the source signals includes speech input. 
Pinaki discloses a speech intelligibility enhancement system that receives a speech signal and enhances the received speech input by processing the input speech using a tunable band-pass shelving filter with a dynamic or adaptable cut off frequency. (Page IV-613, Paragraph 3, lines 14-18). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of enabling the system accepts or receive speech as an input signal. 
The motivation is that enabling the control system to be able to receive speech signal makes the system works in so many situations. 

Claim 12, Zhang in view of Pinaki  discloses wherein determining the cutoff frequency based on the estimation of the spectrum of the noise (Pinaki: Page IV-613, paragraph 3, lines 4-6) comprises:
receiving a sound signal through a microphone of the system; (Zhang: Section 0015, lines 7-8- thus the signal from source 32 reads on sound signal through a microphone) 
estimating the spectrum of the noise in the sound signal; (Zhang: Section 0015, lines 4-7- thus these frequencies (60Hz, 120Hz and 180Hz) can bury a signal- these frequencies mentioned reads on the estimated spectrum of the noise within the sound signal)
estimating a Signal-Noise-Ratio (SNR) of the sound signal: (Zhang: Section 0015, lines 1-3- thus the Signal-to-noise ratio is estimated from the medical signal acquisition); and 
determining the cutoff frequency based on the spectrum of the noise and the SNR. (Zhang: Section 0015, lines 1-3 the mentioned Signal –to-noise ratio and the cut off frequencies such as 5Hz and 200Hz). 

Claim 13, Zhang in view of Pinaki discloses wherein the SNR is an instantaneous SNR, (Zhang: Section 0015, lines 1-3 Signal-to-noise ratio of importance)  and wherein the instantaneous SNR is smoothed over frames of the sound signal and adjacent sub-bands of frequency. (Zhang: Section 0015, lines 19-20 filters 20 to filter a noisy sub-band frequency)  
Claim 14, No Prior Art Rejection, see item 1 for details
Claim 15, Zhang in view of Pinaki discloses wherein lifting the spectrum of the speech that is within the noise dominant region of frequency to a sub-band of frequency higher than the cutoff frequency further comprises:
classifying a frame of the speech into one of the categories of vowel and consonant; (Pinaki: Page IV-614, lines 11-15 under Section 2 “SPEECH INTELLIGBILITY ENHANCEMENT SYSTEM” lines 8-10- thus transition from a consonant to a vowel means determining if the speech segment is a vowel or consonant) and 
if the frame of the speech is classified as a vowel, lifting the spectrum of the frame of the speech that is within the noise dominant region of frequency to the sub-band of frequency higher than the cutoff frequency. (Pinaki: Page IV-614, lines 11-15 under Section 2 “SPEECH INTELLIGBILITY ENHANCEMENT SYSTEM”- “since vowels carry dominant low-frequency components… the cut off frequency is shifted to a low frequency” This part of Pinaki teaches that when a segment of the speech is a vowel the filter is set at a higher frequency based on the cut off frequency)
Claim 16, Zhang in view of Pinaki discloses further comprising applying equalization on the lifted spectrum of the speech. (Pinaki: Page IV-614, lines 35-37 under Section 2 “SPEECH INTELLIGBILITY ENHANCEMENT SYSTEM”-thus the system shifts the cut off frequency to equalize the spectrum or range of the speech) 

Claim 17, Zhang in view of Pinaki discloses wherein applying the equalization on the lifted speech further comprises: 
transforming the spectrum of the speech from a linear frequency domain to critical bands of frequency domain, (Pinaki: Page IV-615, lines 9-15 under Section 4 “Simulation results” this portion of the teachings of Pinaki teaches that the speech segment of a male speaker in frequency domain is measured in time-average noise power in a set of frequency bands where the power in a set of frequency bands reads on the critical bands of frequency domain) 
wherein a critical band of frequency is the band of frequency within which a first tone interferes with perception of a first tone; and performing equalization on the speech in the critical bands of frequency. (Zhang: Section 0023, lines 16-20- thus the system is configurable to have overlapping frequency which means that there is an interference between the spectrum of speech and noise) 
Claim 18, Zhang in view of Pinaki discloses wherein applying the equalization on the lifted speech further comprises adjusting the lifted spectrum of the speech based on loudness of the speech. (Zhang: Section 0013, lines 20-27- the system filters adapts to shifting noise frequencies  and shifting speech or signal frequencies- based on this teaching it is clear that when the speech frequencies increases (speech gets loud) then the cut off frequency adapts to accommodate the shifting and therefore the spectrum of the speech is also adjusted). 

Claim 19, Zhang in view of Pinaki discloses that the method further comprising applying spectra smoothing to the speech. (Pinaki: Page IV 613, lines 6-8 of the third paragraph of section 1 introduction- thus the speech is enhanced by equalizing (smoothing) the consonants to the vowels)
Claim 20, Zhang discloses a non-transitory computer-readable storage medium coupled to one or more processors and comprising instructions that, (Section 0016, lines 3-6-automatic control unit 25 shown in Fig. 1), when executed by the one or more processors, cause the one or more processors to perform a method for speech communication (Section 0027, lines 4-6 thus processor which is connected to memory storing machine readable instructions) the method comprising:
determining a cutoff frequency based on an estimation of a spectrum of noise, (Section 0012, lines 8-11 thus the filter adapts means the cutoff frequency within the filter also adapts to the noise level) wherein the cutoff frequency defines a noise dominant region of frequency; (Section 0012, lines 14-18- thus the cutoff frequency range of 5Hz to 200Hz defines the range of the areas within the signal where noise is dominant)
lifting a spectrum of a sginal that is within the noise dominant region of frequency (Section 0019, lines 4-7- thus widening the band stop region lifts up the spectrum of speech (actual signal not noise))  to a sub-band of frequency higher than the cutoff frequency; and 
applying an adaptive filter to the speech to achieve echo cancelation, wherein the adaptive filter is controlled by a volume of the noise.
(Section 0019, lines 7-9- thus the adaptive filter function (cutoff frequency) filters or cutoff the noise and make the actual signal bigger or higher sound quality)
(NB- understand that when the adaptive filter function (cutoff frequency) filters mostly noise from the signal it make the signal quality bigger (wider signal frequency)) 
applying an adaptive filter to the sginal to achieve echo (feedback/noise) cancelation, (Section 0012, lines 14-17- thus the low frequency noise (echo) is cancelled or eliminated) wherein the adaptive filter is controlled by a volume of the noise. (Section 0005, lines 1-6 multi-band filter adapts or changes (controlled by) noise frequencies- this means when the noise in the signal changes the filter also changes) 
Zhang discloses in section 0013 that the input or source 32 comprises a patient monitoring device providing electrocardiogram (ECG) or intra-cardiac electrocardiogram (ICEG) signals but does not clearly disclose if the source signals includes speech input. 
Pinaki discloses a speech intelligibility enhancement system that receives a speech signal and enhances the received speech input by processing the input speech using a tunable band-pass shelving filter with a dynamic or adaptable cut off frequency. (Page IV-613, Paragraph 3, lines 14-18). 
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of enabling the system accepts or receive speech as an input signal. 
The motivation is that enabling the control system to be able to receive speech signal makes the system works in so many situations. 
 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harvey (2016/0155453) discloses a wind noise detection and reduction system that has a microphone signal generated from turbulence in an air stream flowing past microphone ports, as opposed to the sound of wind blowing past other objects such as the sound of rustling leaves as wind blows past a tree in the far field. Wind noise can be objectionable to the user and/or can mask other signals of interest. It is desirable that digital signal processing devices are configured to take steps to ameliorate the deleterious effects of wind noise upon signal quality.
Jensen (20170345439) audio processing device, e.g. a hearing aid, comprises [0006] at least one input unit for providing a time-frequency representation Y(k,n) of an electric input signal representing a time variant sound signal consisting of target speech signal components S(k,n) from a target sound source TS and noise signal components N(k,n), where k and n are frequency band and time frame indices, respectively,
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                          04/28/2021